856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia HANEY and Phil P. Haney, Jr., Plaintiffs-Appellees,v.DEAN WITTER REYNOLDS, INC., and Jeffrey A. Hayden,Defendants-Appellants.
No. 86-6022.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges.

ORDER

1
The defendants have moved for enlargement of the time to petition for rehearing of the order entered by this court on January 22, 1987, in this securities action.  The plaintiffs have filed no response.  The motion is granted and the petition tendered therewith is accepted for filing.


2
Upon consideration, it appears that Shearson/American Express, Inc. v. McMahon, 107 S.Ct. 2332 (1987), is dispositive of the issues presented herein.  Accordingly,


3
It is ORDERED that this court's order of January 22, 1987 be vacated and this case be remanded to the district court for further proceedings in light of McMahon.